Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 5-7, 10, 13-18, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn (US 20060044545 A1) in view of Takakura (US 5825071 A).

a photoelectric conversion element [“bi-sensor 160”] including a photoelectric conversion substrate having first [see Fig. 8 shows front surface, “inner sensing area 162 is a narrow strip that transects the surface of the bi-sensor 160”]  principal surface, the photoelectric conversion substrate including a first sensitive part [162] and a second sensitive part [161]; and
a scanner [see paragraph 0059] configured to relatively scan the first principal surface of the photoelectric conversion element [see paragraph 0026 “The light from the beam is reflected off of the object ”] with incident light,
wherein the first sensitive part defines a first sensitive region [162 “inner sensing area 162 is a narrow strip that transects the surface of the bi-sensor 160”] on the first principal surface and the second sensitive part  [161 “outer sensing area 161 occupies both sides of the strip 162”] defines a second sensitive region on the first principal surface,
the first sensitive region is configured to receive [see Fig. 9 see 180 and 185 “the device is calibrated such that nearly all of the energy will be focused on the narrow strip shaped inner sensing area when an object is at the position wherein the reflected light for a particular bi-sensor is optimally focused”], during scanning by the scanner, at least a portion of the incident light incident on the first principal surface in an irradiation region, and
the first sensitive region forms a pattern such that a ratio of an area of the first sensitive region  [see Fig. 9 see 180 and 185] in the irradiation region to an area of the second sensitive region in the irradiation region decreases [“when an object is at an optimum position for a bi-sensor the reflected energy is focused into a spot 185 such that it mostly falls on the inner sensing area 162 thus the % AI or % BI would be larger. As the spot gets out of focus or grows larger 185 the percentage gets smaller”] as a size of the irradiation region increases.

However see Fig. 8 shows front surface and the other surface which is not shown is a back surface.
See Takakura Fig. 6 shows a cross section i.e. it has a bottom side of the “semiconductor substrate 1 of the first conductivity type (p type)” and on the top side are opposing type regions.
Thus it would be obvious to modify Horn to state the presence of a back surface.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that device is of a finite extent so it must have a back surface.
In regard to claim 3 Horn and Takakura as combined does not specifically teach wherein the first sensitive part and the second sensitive part of the photoelectric conversion element have different photoelectric conversion characteristics.
However Horn does stress that what is needed is to contrast absorption in 162 from 161 see paragraph 0042 “sensors having larger or smaller inner sensing areas can be used” “During operation of the device the ratio of AI to BI is used” thus there is no need that that the first sensitive part and the second sensitive part of the photoelectric conversion element have the same photoelectric conversion characteristics, since the desire is to distinguish the two.
See Takakura Fig. 6 see that the 1st and 2nd photosensitive regions can be physically different.
Thus it would be obvious to modify Horn to include teachings of Takakura such that wherein the first sensitive part and the second sensitive part of the photoelectric conversion element have different photoelectric conversion characteristics.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain the ability to increase contrast of absorption in 162 from 161 for better results.

the photoelectric conversion element includes a first conductivity type semiconductor layer [see Takakura  Fig. 6 N epi is on top and p type substrate at the bottom] formed at one of the first and second principal surfaces of the photoelectric conversion substrate, and
a second conductivity type semiconductor layer formed at  [see Takakura  Fig. 6 N epi is on top and p type substrate at the bottom] an other of the first and second principal surfaces of the photoelectric conversion substrate.
In regard to claim 11 Horn and Takakura as combined does not specifically teach wherein the first sensitive part and the second sensitive part of the photoelectric conversion element are separated from each other.
However it is noted that in Horn Fig. 8 the 161 and 162 are distinct because see paragraph 0052 “microprocessor can be programmed to receive input from the bi-sensors and to determine the ratios of the various energy levels before comparing the ratios to known values to determine the distance from the device to an object”.
See combination Takakura , see Takakura  Fig. 6 wherein 30 is isolation.
Thus it would be obvious to modify Horn to include wherein the first sensitive part and the second sensitive part of the photoelectric conversion element are separated from each other.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that isolation helps electrically separate the sensing areas to allow the ratio to be obtained.

the photoelectric conversion element further comprises a first conductivity type semiconductor layer formed [see Takakura  Fig. 6 N epi is on top and p type substrate at the bottom]  at one of the first and second principal surfaces of the photoelectric conversion substrate, and 
a second conductivity type semiconductor layer formed [see Takakura  Fig. 6 N epi is on top and p type substrate at the bottom] at an other of the first and second principal surfaces of the photoelectric conversion substrate.

Claim 2, 8, 9, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn and Takakura as combined and further in view of Horiguchi (JP 01266770 A).
In regard to claim 2 Horn and Takakura as combined teaches wherein the first sensitive region of the photoelectric conversion element forms at least one strip-like pattern [see paragraph 0047 “inner sensing area 162 is a narrow strip that transects the surface of the bi-sensor 160. The outer sensing area 161 occupies both sides of the strip 162”] on the first principal surface, 
but does not teach in Fig. 8, Fig. 9 “and the scanner is configured to scan  in a direction intersecting a longitudinal direction of the strip-like pattern”.
See Horiguchi Figs. 1-4 see “the ratio between the areas occupied by the light detecting part 6 and the light detecting part 7 respectively is varied nonlinearly as a whole along the direction perpendicular to the direction of position detection. For instance, if a longitudinally long slit light is applied to a photodetector cell, as a photocurrent proportional to the ratio of the light application area on the photodetector cell is induced in accordance with the inadiation light intensity, nonlinear position 
Thus it would be obvious to modify Horn to include that by connecting additional electrodes to distinguish current of light absorption in 161 on the left of 162 and the right of 162, motion can also be detected i.e. to include and the scanner is configured to scan  in a direction intersecting a longitudinal direction of the strip-like pattern.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to get more movement information about the object.
In regard to claim 8 Horn and Takakura as combined teaches further comprising
an other photoelectric conversion element [see Horn Fig. 8 see the 161 on either side of 162 see combination see Takakura  Fig. 6 see 2nd, 1st and 2nd photosensitive regions respectively ] 
but does not specifically teach arranged on an upstream side of the incident light, and wherein the photoelectric conversion element is arranged on a downstream side of the incident light.
See Horiguchi Figs. 1-4 see “the ratio between the areas occupied by the light detecting part 6 and the light detecting part 7 respectively is varied nonlinearly as a whole along the direction perpendicular to the direction of position detection. For instance, if a longitudinally long slit light is applied to a photodetector cell, as a photocurrent proportional to the ratio of the light application area on the photodetector cell is induced in accordance with the inadiation light intensity, nonlinear position calculation output characteristics are obtained and the sharp inclination region and the gentle inclination regions are provided. With this constitution, a required range of positions can be detected ”.
Thus it would be obvious to modify Horn to include that by connecting additional electrodes to distinguish current of light absorption in 161 on the left of 162 and the right of 162, motion can also be detected i.e. to include arranged on an upstream side of the incident light, and wherein the photoelectric conversion element is arranged on a downstream side of the incident light.

The motivation is to get more movement information about the object.
In regard to claim 9 Horn ,Takakura and Horiguchi  as combined teaches further comprising a calculator configured to calculate a spot size [see Horn Fig. 9 see that Horn uses the focused and unfocused spot size calculated from the current, see paragraph 0052 “microprocessor can be programmed to receive input from the bi-sensors and to determine the ratios of the various energy levels before comparing the ratios to known values to determine the distance from the device to an object” see combination Horiguchi who adds more movement information ] of the incident light on the photoelectric conversion element based on an output current of the other photoelectric conversion element and a maximum output current of the photoelectric conversion element during scanning by the scanner.
In regard to claim 19 Horn ,Takakura and Horiguchi  as combined does not specifically teach wherein the first sensitive part and the second sensitive part of the photoelectric conversion element have different photoelectric conversion characteristics.
However Horn does stress that what is needed is to contrast absorption in 162 from 161 see paragraph 0042 “sensors having larger or smaller inner sensing areas can be used” “During operation of the device the ratio of AI to BI is used” thus there is no need that that the first sensitive part and the second sensitive part of the photoelectric conversion element have the same photoelectric conversion characteristics, since the desire is to distinguish the two.
See Takakura Fig. 6 see that the 1st and 2nd photosensitive regions can be physically different.
Thus it would be obvious to modify Horn to include teachings of Takakura such that wherein the first sensitive part and the second sensitive part of the photoelectric conversion element have different photoelectric conversion characteristics.
Thus it would be obvious to combine the references to arrive at the claimed invention.

In regard to claim 20 Horn and Takakura as combined does not specifically teach  further comprising
an other photoelectric conversion element [see Horn Fig. 8 see the 161 on either side of 162 see combination see Takakura  Fig. 6 see 2nd , 1st  and 2nd  photosensitive regions respectively ] 
but does not specifically teach arranged on an upstream side of the incident light, and wherein the photoelectric conversion element is arranged on a downstream side of the incident light.
See Horiguchi Figs. 1-4 see “the ratio between the areas occupied by the light detecting part 6 and the light detecting part 7 respectively is varied nonlinearly as a whole along the direction perpendicular to the direction of position detection. For instance, if a longitudinally long slit light is applied to a photodetector cell, as a photocurrent proportional to the ratio of the light application area on the photodetector cell is induced in accordance with the inadiation light intensity, nonlinear position calculation output characteristics are obtained and the sharp inclination region and the gentle inclination regions are provided. With this constitution, a required range of positions can be detected ”.
Thus it would be obvious to modify Horn to include that by connecting additional electrodes to distinguish current of light absorption in 161 on the left of 162 and the right of 162, motion can also be detected i.e. to include arranged on an upstream side of the incident light, and wherein the photoelectric conversion element is arranged on a downstream side of the incident light.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to get more movement information about the object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818